Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jaclyn Schade, Reg. No. 50,569 on 2/28/22.

Amend Claims 1, 2, 5, and 9 as follows: 

1. A cooling system comprising:
a holding unit comprising:

a first pressure stabilization chamber coupled to the first inlet pipe and a second pressure stabilization chamber coupled to the 
a plurality of distribution pipes coupled to the first stabilization chamber and the second pressure stabilization chamber, wherein:
a first end of each of the distribution pipes is 
a second end of each of the distribution pipes is [[are]] coupled to the second pressure stabilization chamber; and
each [[pipe]] of the 
a device chamber comprising a floor having a plurality of flow passages, the floor structured to:54862-7141-3258.v1Ivan KIRILLOV - USSN: 17/084,006Response to OA mailed 24NOV2021Attorney Docket: 041525-0515855
Client Ref: 50833support a weight of a device that generates heat; and
allow a flow of the coolant from the plurality of calibrated holes to the device, and

a draining pipe, the draining pipe having a first slit; and
an outlet pipe, the outlet pipe having a second slit and concentric to the draining pipe,
wherein the first draining section is located proximate to the a first of the opposite ends of the holding unit such that the coolant flows over the first inlet pipe and the second draining section is located proximate to the second inlet pipe at a second of the opposite ends of the holding unit such that the coolant flows over the second inlet pipe into the second draining section; 
a first external pump coupled to the outlet pipe of the first draining section to allow the coolant to expel from the holding unit through the outlet pipe of the first draining section; and
a second external pump[[s]] coupled to the outlet pipe[[s]] of of the second draining section.

The cooling system of claim 1, wherein a center[[s]] of [[the]] each draining pipe[[s are]] is located lower along a height of the holding unit than centers of the first inlet pipe and the second inlet pipes along the height of the holding unit.  

5. The cooling system of claim 1, wherein each [[the]] draining pipe[[s are]] is aligned lengthwise along a width of the holding unit.  

9. The cooling system of claim 7 wherein the plurality of calibrated holes of each of the plurality of distribution pipes [[is]] are structured to direct the flow of the7 4862-7141-3258.v1coolant from the plurality of distribution pipes and towards the base.  


	REASONS FOR ALLOWANCE
Claims 1-20 are allowed due to the current applicant amendments and reasons indicating allowable subject matter set forth in the previous office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 2011/150131 is a related invention by the same inventor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




RJH  3/1/2022

/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835